DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 19 October 2021.
Claims 42, 59, and 46 have been amended.
Claims 42-61 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicants’ arguments filed 19 October 2021 have been fully considered but they are not persuasive.
Applicants argue that Deyle fails to teach “compute a confidence score for the item, wherein the confidence score is a dependent value based at least on a number of times images of the item have been queried at the web service, wherein the confidence score lowers as the number of times images of the item have been queried at the web service increases;” however the Examiner respectfully disagrees.  Here, the Examiner has broadly interpreted, as one of ordinary skill in the art would do, the ability to determine item is frequently counterfeited as the ability to be dependent on a frequency or number of times an image of an item is queried.  An item that is frequently counterfeited would be queried more often, as there is a clear connection between an item’s authentication score and history of item, as noted by Deyle in ¶44 whereby “Determining the authenticity of a luxury good often requires an expert eye based on years of experience and an extensive history working with a particular designer or a particular brand. This creates additional challenges for the present invention. Plus, becoming an expert often involves collaborating with other known experts in the field. Over time, the present invention captures salient information about luxury goods, to build a corpus (database) of information that can greatly enhance an expert's or the present invention's working set of examples (i.e. known authentic or counterfeit goods for comparison) and quickly allow novices to exhibit (or acquire) expert authentication skills. Furthermore, this database enables the present invention to apply machine learning techniques to compare and contrast new items with known examples, allowing the service to automate (or semi-automate) the authentication process. Each feature of an item submitted for authentication (e.g. key visual features, electronic features, digital forensics, and machine-readable tag information) is categorized and stored in our system along with the ultimate determination of "authentic", "counterfeit", or "uncertain".  When a new item (and its associated information) is submitted for authentication, the present invention automatically retrieves numerous similar examples from the database. This information can be presented to a human authenticator for side-by-side comparison. In other cases, the present invention can automatically extract information about the historical examples to estimate a score about the authenticity of an item (for example, between 0% and 100%). This score could be used to assist the human authenticator, or it could be used directly (with a threshold) to authenticate the item.  A scoring method would combine scores about the various visible features (and the presence of the required identification number in each), absence of photo-manipulation, information about the machine-readable tags, the seller's online history (reputation), and other factors to provide a combined-confidence about the authenticity of a luxury good. If the score exceeds a certain threshold, it may be deemed "authentic" or "counterfeit". If "uncertain", a human authenticator may be consulted for final judgment. The resulting classification and likelihood/confidence is stored alongside all the supporting features for the item to assist subsequent authentication requests (Deyle ¶49-¶51).”  Thus, being able to train machine learning on previous examples, the system is able to learn from a larger corpus of data (of both potentially counterfeit and authentic) which is building confidence in the calculation of the score.  One of ordinary skill in the art would reasonably drawn that more data or knowledge base thereof increases the confidence in mathematical calculations or accuracy thereof.  As such the rejection was not withdrawn.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the 
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  Applicant argues that ”Applicants submit that the claims, as amended, do not recite "well-understood, routine and conventional activities," as alleged in the Office Action. As noted in Berkheimer and in the Memorandum of April 19, 2018, "[w]hether something is well- understood, routine, and conventional to a skilled artisan at the time of patent is a factual determination." Memorandum of April 19, 2018 - Revising 101 Eligibility Procedure in View of Berkheimer v. HP, Inc.;” however the Examiner notes this argument is not persuasive and completely erroneous as no such assertion was made by the Examiner.  As such, the evidentiary support under the Berkheimer memo is not required.  Furthermore, the arguments are not compliant under 37 CFR 1.111(b) as they amount to a mere allegation of patent eligibility.  A bare assertion that the claims are not “well-understood routine and conventional” and that the claims are “improvements to computer-related technology” without the detail necessary to be apparent is not sufficient to show an improvement (MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)). That is, the Examiner does not find any evidence that the claimed aspects are any improvement over conventional systems. As such the rejection was not withdrawn.
Applicants further argue that the claims are similar to the recent Enfish decision; however the Examiner respectfully disagrees.  Unlike Enfish, the instant claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore still directed to an abstract idea.  Again, unlike Enfish, the instant claims focus not on such an improvement to the computers as tools, but on certainly independent abstract ideas that use the computers as tools and therefore do not amount to significantly more than the abstract ideas themselves.  Merely requiring the use of generic computing components, by itself does not transform the otherwise-abstract processes of performing computations in accordance with a mathematical formula on that data and/or mental process of performing some sort of judgement on whether or not a product is authentic by observing or inspecting the product by hand. As 
Next Applicants argue that the claims are an “improvements in computer-related technology;” however the Examiner respectfully disagrees and again notes that without the detail necessary to be apparent, this argument is not sufficient to show an improvement (MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)).  This argument also appears to be whether or not simply using a computer is an improvement over prior systems, however nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).  As such the rejection was not withdrawn.
	

Double Patenting
Claims 42-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of Patent No. 10,482,471. Although the claims at issue are not identical, they are not patentably distinct as shown below:
16/684,853
10,482,471
42. A system, comprising: one or more processors; and one or more memories, wherein the one or more memories have stored thereon instructions, which when executed by the one or more processors, cause the one or more processors to implement a web service, wherein the web service is configured to: receive, via an interface of the web service from a remote client location a query for an indication of whether at least a portion of an item contained in an image is authentic; compute a confidence score for the item, wherein the confidence score is a dependent value based at least on a number of times images of the item have been queried at the web service, wherein the confidence score lowers as the number of times images of the item have been queried at the web service increases; and provide, via the interface of the web service to the remote client location, an indication of whether the item is authentic based on the confidence score.

49.  A method, comprising: receiving, via an interface of a web service from a remote client location, a query for an indication of whether at least a portion of an item contained in an image is authentic; computing, by the web service, a confidence score for the item, wherein the confidence score is a dependent value based at least on a number of times images of the item have been queried at the web service, wherein the confidence score lowers as the number of times images of the item have been queried at the web service increases; and providing, via the interface of the web service to the remote client location, provide an indication of whether the item is authentic based on the confidence score.

56.  One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to: receive, via an interface of a web service remote from a client location, a query for an indication of whether at least a portion of an item contained in an image is authentic; compute, by the web service, a confidence score for the item, wherein the confidence score is a dependent value based at least on a number of times images of the item have been queried at the web service, wherein the confidence score lowers as the number of times images of the item have been queried at the web service increases; and provide, via the interface of the web service to the remote client location, an indication of whether the item is authentic based on the confidence score.
 A system, comprising: an image sensor located in a facility; and an unauthorized-product detection system comprising one or more hardware processors, configured to: receive from a provider of an item, an image of at least a portion of the item or a portion of the item packaging, wherein the image includes a representation of a physical characteristic of the portion of the item or the portion of the item packaging; receive, via an interface of a web service, a captured image of at least a portion of a received item or a portion of item packaging for the received item captured by the image sensor located in the a frequency that the representation of the physical characteristic has been queried at the web service, wherein the numerical value of the confidence score lowers in proportion to the frequency that the representation of the physical characteristic has been queried at the web service; in response to determining that the confidence score for the received item satisfies one or more constraints, provide, via the interface of the web service, an indication that authenticity of the received item is verified; and in response to determining that the confidence score for the received item does not satisfy the one or more constraints, provide, via the interface of the web service, an indication that the authenticity of the received item is not verified.

19.  A system, comprising: an unauthorized-product detection system implemented by one or more hardware processors and memory and configured to: receive, by the unauthorized-product detection system from a provider of an item, an authentication marker for the item; receive, via a web service interface of the unauthorized-product detection system data regarding a received item or the item packaging, the data compute a confidence score for authenticity of the received item, wherein the confidence score is computed as a numerical value based at least in part on two factors, the two factors comprising: a frequency that the authentication marker for the item has been queried at the web service, wherein the numerical value of the confidence score lowers in proportion to the frequency that the frequency that the authentication marker for the item has been queried at the web service; and computation of a similarity score, wherein the computation is based on a comparison of the authentication marker for the received item to the authentication marker for the item or a substantially similar authentication marker in one or more data stores, and wherein the comparison is based at least on a match of locations of features of the authentication marker for the received item to locations of features found in the authentication marker for the item or the substantially similar authentication marker in the one or more data stores, and wherein the one or more data stores include authentication markers for items provided by different item providers; and provide, by the web service interface, an indicator indicating whether the item is verified as authentic based on the confidence score.

34.  A system, comprising: one or more processors; and a memory storing program instructions that when executed on the one or more hardware processors cause the one or more processors to implement an unauthorized-product detection service configured to: receive, by the unauthorized-product detection service from a provider of an item, at least one authentication marker for an item; receive, via an interface of the service, an image of the item or the item packaging; compute a confidence score for authenticity of the item, wherein the confidence score is computed as a numerical and a frequency that the at least one authentication marker for the item has been queried at the web service, wherein the numerical value of the confidence score lowers in proportion to the frequency that the at least one authentication marker for the item has been queried at the web service; and return via the interface of the service to the client the indication of whether the authenticity of the item is verified.


The independent claims 1, 19, and 34 of Patent No. 10,482,471 are not identical to the instant claims 42, 49, and 56, but however claim the same inventive concept of determining an item is authentic based upon a confidence score value dependent on the number of times the images have been quiered (the instant claims are much more broad).  It would be obvious of one of ordinary skill in the art to modify the ‘471 patent to be much broader (i.e. narrow anticipates or teaches broad).  Independent claims 49 and 56 are rejected under the same rationale, mutatis mutandis.
Dependent claims 2-17, 20-33 and 35-37 of Patent No. 10,482,471 recite substantially similar subject matter as the instant claims 43-48, 50-55, and 57-61.
Dependent claims 43-48, 50-55, and 57-61 are also rejected for their dependencies on claims 42, 49, and 56.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-61 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) providing 
The limitations of “compute a confidence score for the item, wherein the confidence score is a dependent value based at least on a number of times images of the item have been queried at the web service, wherein the confidence score lowers as the number of times images of the item have been queried at the web service increases; and provide an indication of whether the item is authentic based on the confidence score,” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “A system, comprising: one or more processors; and one or more memories, wherein the one or more memories have stored thereon instructions, which when executed by the one or more processors, cause the one or more processors to implement a web service, wherein the web service is configured to:,” (or “at a web service” in claim 49 or “One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to:” of claim 56) nothing in the claim element precludes the step from the mathematical concept grouping.  For example, but for the “one or more processors” language, “compute” and “provide” in the context of this claim encompasses the user manually calculating some score for how confident they are in whether or not a product is authentic.  Similarly, the limitation of “compute” and “provide,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a computer or with computing components.  For example, but for the “one or more processors” language, “compute” in the context of this claim encompasses the user thinking that or knowing that certain products are counterfeited more often than others, would have a lower confidence in being authentic.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical concept, or mental process, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The “receiving” step is simply an extrasolution data gathering activity.  Next, the claims 42 and 56 only recites one additional element – using one or more processors to perform the steps.  Method claim 42 is devoid of such an element and thus only directed towards the abstract idea previously identified.  The one or more processors in steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “web service,” “via an interface of the web service from a remote client location” and “via an interface of the web service to the remote client location,” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 43, 50, and 57 are dependent on claims 42, 49, and 56 and include all the limitations of claims 42, 49, and 56.  Therefore, claims 43, 50, and 57 recite the same abstract idea of “providing an indication of whether an item is authentic based upon some computed confidence score.”  The claim recites the additional limitations further limiting the data received which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 42, 49, and 56, the claims are simply limitations which 
Claim 44 are dependent on claims 42 and 43 and includes all the limitations of claim 42.  Therefore, claim 44 recites the same abstract idea of “providing an indication of whether an item is authentic based upon some computed confidence score.”  The claim recites the additional limitations further limiting how the further information is received via an application program interface, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Here, the application program interface is only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).   Again, as discussed with respect to claims 42, 49, and 56, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 45-48, 51-55, and 59-61 are dependent on claims 42, 49, and 56 and include all the limitations of claims 42, 49, and 56.  Therefore, claims 45-48, 51-52, 55, and 59-60 recite the same abstract idea of “providing an indication of whether an item is authentic based upon some computed confidence score.”  The claim recites the additional limitations further limiting the confidence score and queried-image, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 42, 49, and 56, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial 
Claims 42-61 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 42-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dameri (US PG Pub. 2011/0276502) further in view of Deyle et al. (US PG Pub. 2014/0143090).

As per claims 42, 49, and 56, Dameri discloses a system comprising: one or more processors; and one or more memories, wherein the one or more memories have stored thereon instructions, which when executed by the one or more processors, cause the one or more processors to implement a web service, wherein the web service is configured to:, method, and one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to (computerized system for verifying the authenticity of products, Dameri Abstract): 
receive, via an interface of the web service from a remote client location, a query for an indication of whether at least a portion of an item contained in an image is authentic  (In particular, step 40 envisages reception of either the sole digital part 11 of the univocal sign 10 associated to the product, or reception of the complete univocal sign 10 (complete with the analogical part 12); the amount of information provided by the consumer depends, in fact, on the technical means available, which may allow to take a picture of the univocal sign or to detect only the digital part thereof, Dameri ¶74; internet, wireless link, ¶41; data network over various web servers, ¶35-¶38; web services, ¶71); 
provide, via an interface of the web service to the remote client location, an indication of whether the item is authentic based on the confidence score (If only the digital part 11 is received, at step 46a, the second module 8b performs an automatic search in the centralized database 4 in order to search for the digital part 11 of the received code.  The result of the search is sent to the third module 8c, at step 46b, which will then send the response to the consumer about the authenticity of the product (as detailed hereinafter); this processing result is in the form of a "OK" message, if the code has been found in one of the data records 5 of the centralized database 4, or a "NOT OK" message, otherwise, Dameri ¶87; The result of this comparison takes image quality into account: if the image quality is poor, it will be requested to repeat the test; if the image quality is good, a comparison result is automatically calculated, being expressed in terms of a similarity index ranging between 0 and 100 (where 0 refers to completely different images and 100 refers to substantially identical images); if image quality is mediocre, the images may be sent to an operator, who will view the two images, with the help of visual comparison tools (such as 
Both the Dameri and Deyle references are analogous in that both are directed towards/concerned with authentication of items or products.  While Dameri discloses authentication based upon images of products, but does not expressly disclose compute a confidence score for the item, wherein the confidence score is a dependent value based at least on a number of times images of the item have been queried at the web service, wherein the confidence score lowers as the number of times images of the item have been queried at the web service increases;.
However, Deyle teaches compute a confidence score for the item, wherein the confidence score is a dependent value based at least on a number of times images of the item have been queried at the web service, wherein the confidence score lowers as the number of times images of the item have been queried at the web service increases (As used herein "authentication score" refers to the authentication service determining whether a good is authentic, counterfeit, or undetermined.  In one embodiment the system uses a database to determine a score (for example, between 0% and 100%) about the likelihood of authenticity for the item based on the information provided by the visible features.  For example, it may be known that a certain style number is frequently counterfeited.  Any item claiming this style number may receive a low score (10%) and merit more critical examination.  Meanwhile, a unique serial number confirmed by a manufacturer-provided database may receive a very high score (95%), Deyle ¶43 and ¶49-¶51) (Examiner interprets the ability to know if an item is frequently counterfeited as the ability to be dependent on a frequency or number of times an image of an item is queried).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Deyle’s method of authentication scores in Dameri’s system to improve the system and method with reasonable expectation that this would result in a product authenticity system that is able to track the history of items with regards to counterfeiting.  
The motivation being that there is a need for improved authentication, as goods purchased via e-commerce come from a variety of sources including wholesale, retail from established business and non-established business, auction houses, resellers, individual sellers, and the like.  In some areas, more 

As per claims 43, 50, and 57, Dameri and Deyle disclose as shown above with respect to claims 42, 49, and 56.  Dameri further discloses wherein the web service is further configured to: receive, from a provider of the item, at least one identifier of the item (In particular, each product managed by the control system 1 is identified individually with a unique sign that is inserted, applied or integrated within the same product at the manufacturing stage.  The process of creating and assigning the respective univocal sign to each product, controlled by the first processing unit 6, is completely automatic and guaranteed by security mechanisms that verify the objects and procedures involved in the physical creation of the univocal sign, Dameri ¶29).

As per claim 44, Dameri and Deyle disclose as shown above with respect to claim 43.  Dameri further discloses wherein to receive the at least one identifier of the item, the web service is configured to receive, via an application program interface, a request including the at least one identifier of the item, and wherein the web service is further configured to: authenticate a digital signature in the request with a key associated with the provider of the item; and store the at least one identifier of the item and information identifying the provider of the item (digital signature techniques, Dameri ¶48, public and private keys, ¶67; authenticity requests verified against unauthorized source lists, ¶142).

As per claims 45, 51, and 58, Dameri and Deyle disclose as shown above with respect to claims 42, 49, and 56.  Dameri further discloses wherein the query comprises a queried-image for the item, and wherein the confidence score is further based on a similarity score, wherein the similarity score is based on a comparison of the queried-image to an identifier of the item, wherein the identifier of the item comprises a stored representation of an authentication marker for the item (The result of this comparison takes image quality into account: if the image quality is poor, it will be requested to repeat the test; if the image quality is good, a comparison result is automatically calculated, being expressed in terms of a similarity index ranging between 0 and 100 (where 0 refers to completely different images and 100 refers to substantially identical images); if image quality is mediocre, the images may be sent to an operator, who will view the two images, with the help of visual comparison tools (such as enlargement, measurements, verification of individual points) and manually indicate the result of the comparison, Dameri ¶91; similarity index, ¶92-¶93).

As per claim 46, Dameri and Deyle disclose as shown above with respect to claim 45.  Deyle further teaches wherein the comparison of the queried-image to the identifier of the item is based at least on a match of locations of features of the queried-image to locations of features found in the representation of the authentication marker for the item (identification number, photos of key features, Deyle ¶34-¶41).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Deyle’s method of authentication scores in Dameri’s system to improve the system and method with reasonable expectation that this would result in a product authenticity system that is able to track the history of items with regards to counterfeiting.  
The motivation being that there is a need for improved authentication, as goods purchased via e-commerce come from a variety of sources including wholesale, retail from established business and non-established business, auction houses, resellers, individual sellers, and the like.  In some areas, more 

As per claim 47, 52, and 59, Dameri and Deyle disclose as shown above with respect to claims 45, 49, and 56.  Deyle further teaches wherein the queried-image comprises a captured image of at least a portion of the item or at least a portion of packaging of the item, and wherein the queried-image is captured by an image sensor (photos of key features, Deyle ¶36-¶40).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Deyle’s method of authentication scores in Dameri’s system to improve the system and method with reasonable expectation that this would result in a product authenticity system that is able to track the history of items with regards to counterfeiting.  
The motivation being that there is a need for improved authentication, as goods purchased via e-commerce come from a variety of sources including wholesale, retail from established business and non-established business, auction houses, resellers, individual sellers, and the like.  In some areas, more goods are purchased online than in conventional brick and mortar retail establishments.  Along with this rapid growth of goods sold over the internet is a rapidly growing problem with the inability to tell the difference between authentic goods being offered for sale and counterfeit goods.  This is especially true 

As per claim 48, 55, and 60, Dameri and Deyle disclose as shown above with respect to claims 45, 49, and 56.  Dameri further discloses wherein the representation of the authentication marker for the item is stored in one or more data stores accessible to the web service (In particular, step 40 envisages reception of either the sole digital part 11 of the univocal sign 10 associated to the product, or reception of the complete univocal sign 10 (complete with the analogical part 12); the amount of information provided by the consumer depends, in fact, on the technical means available, which may allow to take a picture of the univocal sign or to detect only the digital part thereof, Dameri ¶74; internet, wireless link, ¶41).
Deyle further teaches wherein the queried-image for the item comprises a representation of a physical characteristic of a portion of the item or a portion of packaging of the item (photos of key features, Deyle ¶36-¶40).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Deyle’s method of authentication scores in Dameri’s system to improve the system and method with reasonable expectation that this would result in a product authenticity system that is able to track the history of items with regards to counterfeiting.  
The motivation being that there is a need for improved authentication, as goods purchased via e-commerce come from a variety of sources including wholesale, retail from established business and non-established business, auction houses, resellers, individual sellers, and the like.  In some areas, more 
 
As per claims 53 and 61, Dameri and Deyle disclose as shown above with respect to claims 49 and 56.  Dameri further discloses wherein the confidence score is further based one or more of: a location associated with the query, one or more locations associated with previous queries for the item, or an identity of a requester that submitted the query (In particular, the received verification requests are compared with those on the following three lists (which are stored and kept up-to-date by the central processing apparatus 2 in a suitable portion of the centralized database 4): [0077] a "black list" for multiple unauthorized verification requests: multiple requests arriving from a same sending source, or to be directed to a same receiver, are stored on this list (automatically or by operator-assisted operations), in order to be blocked and not to be sent for further processing; [0078] a "white list" for multiple authorized verification requests: multiple requests arriving from known sending sources such as inspection agencies, individual inspectors from third party agencies, or manufacturers are stored on this list, in order to be forwarded for further processing; however, as will be explained hereinafter, these verification requests, are not registered in the centralized database 4 in association with the related product and do not increase the number of verification requests related to the same product; and [0079] a "grey list" for .

As per claim 54, Dameri and Deyle disclose as shown above with respect to claim 49.  Dameri further discloses wherein the query comprises a queried-image for the item, and wherein the queried-image is captured by an acquisition component installed in a facility associated with a retailer (running special adapted computer program products and dedicated software instructions stored on machine readable media, Dameri ¶22; wireless interfaces accessible at consumer terminals, ¶19; graphical user interface, ¶53; user interface for the automated systems, ¶66; see also descriptions of consumer terminals, ¶27).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629